

Exhibit 10.6
ZOGENIX, INC.


2010 EQUITY INCENTIVE AWARD PLAN


STOCK OPTION GRANT NOTICE AND
STOCK OPTION AGREEMENT
Zogenix, Inc., a Delaware corporation (the “Company”), pursuant to its 2010
Equity Incentive Award Plan (the “Plan”), hereby grants to the holder listed
below (“Participant”), an option to purchase the number of shares of the
Company’s Stock set forth below (the “Option”). This Option is subject to all of
the terms and conditions set forth herein and in the Stock Option Agreement
attached hereto as Exhibit A (the “Stock Option Agreement”) and the Plan, which
are incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Stock Option Agreement.

Participant:                                                                                             Grant
Date:                                                                                             Vesting
Commencement
Date:                                                                                             Exercise
Price per Share of Stock:$ Total Exercise Price:$ Total Number of Shares of
Stock Subject to the Option:
  
                                                                                
shares
Expiration
Date:                                                                                             



Type of Option:   ☐ Incentive Stock Option ☐ Non-Qualified Stock Option


Vesting Schedule:  [To be specified in individual agreements]
By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice.
Participant has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan
or relating to the Option.

ZOGENIX, INC.PARTICIPANTBy:


By:


Print Name:Print Name:


Title:




Address:




Address:
















| NSD\136854.1||

--------------------------------------------------------------------------------



EXHIBIT A


TO STOCK OPTION GRANT NOTICE
STOCK OPTION AGREEMENT
Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Zogenix, Inc., a Delaware
corporation (the “Company”), has granted to Participant an Option under the
Company’s 2010 Equity Incentive Award Plan (the “Plan”) to purchase the number
of shares of Stock indicated in the Grant Notice.
ARTICLE I
GENERAL
1.1Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan and the Grant Notice.
1.2Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
ARTICLE II
GRANT OF OPTION


2.1Grant of Option. In consideration of Participant’s past and/or continued
employment with or service to the Company or a Parent or Subsidiary and for
other good and valuable consideration, effective as of the Grant Date set forth
in the Grant Notice (the “Grant Date”), the Company irrevocably grants to
Participant the Option to purchase any part or all of an aggregate of the number
of shares of Stock set forth in the Grant Notice, upon the terms and conditions
set forth in the Plan, the Grant Notice and this Agreement. Unless designated as
a Non-Qualified Stock Option in the Grant Notice, the Option shall be an
Incentive Stock Option to the maximum extent permitted by law.
2.2Exercise Price. The exercise price of the shares of Stock subject to the
Option shall be as set forth in the Grant Notice, without commission or other
charge; provided, however, that the price per share of the shares of Stock
subject to the Option shall not be less than 100% of the Fair Market Value of a
share of Stock on the Grant Date. Notwithstanding the foregoing, if this Option
is designated as an Incentive Stock Option and the Participant owns (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any “subsidiary
corporation” of the Company or any “parent corporation” of the Company (each
within the meaning of Section 424 of the Code), the price per share of the
shares of Stock subject to the Option shall not be less than 110% of the Fair
Market Value of a share of Stock on the Grant Date.
2.3No Right to Continued Employment. Nothing in the Plan, the Grant Notice, or
this Agreement shall confer upon the Participant any right to continue in the
employ or service of the Company or any Parent or Subsidiary or shall interfere
with or restrict in any way the rights of the Company and any Parent or
Subsidiary, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
except to the extent expressly provided otherwise in a written agreement between
the Company or a Parent or Subsidiary and the Participant.
        A-1
| NSD\136854.1||

--------------------------------------------------------------------------------



ARTICLE III


PERIOD OF EXERCISABILITY


3.1Commencement of Exercisability.
(a)Subject to Sections 3.2, 3.3 and 5.6, the Option shall become vested and
exercisable in such amounts and at such times as are set forth in the Grant
Notice.
(b)No portion of the Option which has not become vested and exercisable at the
date of Participant’s Termination of Service shall thereafter become vested and
exercisable, except as may be otherwise provided in the Grant Notice or provided
by the Administrator or as set forth in a written agreement between the Company
and Participant.
3.2Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3.
3.3Expiration of Option. The Option may not be exercised to any extent by anyone
after the first to occur of the following events:
(a)The expiration of ten years from the Grant Date;
(b)If this Option is designated as an Incentive Stock Option and Participant
owned (within the meaning of Section 424(d) of the Code), at the time the Option
was granted, more than 10% of the total combined voting power of all classes of
stock of the Company or any “subsidiary corporation” of the Company or any
“parent corporation” of the Company (each within the meaning of Section 424 of
the Code), the expiration of five years from the Grant Date;
(c)The expiration of three months following the date of Participant’s
Termination of Service, unless such termination occurs by reason of
Participant’s death, Disability or for Misconduct;
(d)The expiration of one year from the date of Participant’s death if
Participant dies prior to his or her Termination of Service or within three
months after his or her Termination of Service;
(e)The expiration of one year from the date of Participant’s Termination of
Service by reason of the Participant’s Disability; or
(f)The date of Participant’s Termination of Service by the Company for
Misconduct.
If the Option is an Incentive Stock Option, note that, to obtain the federal
income tax advantages associated with an “incentive stock option,” the Code
requires that at all times beginning on the date of grant of the Option and
ending on the day three months before the date of Option’s exercise, Participant
must be an Employee of the Company or an affiliate, except in the event of
Participant’s death or Disability. The Company has provided for extended
exercisability of Participant’s Option under certain circumstances for
Participant’s benefit but cannot guarantee that Participant’s Option will
        A-2
| NSD\136854.1||

--------------------------------------------------------------------------------



necessarily be treated as an “incentive stock option” if Participant continues
to be employed by or provide services to the Company or an affiliate as a
Consultant or Director after Participant’s employment terminates or if
Participant otherwise exercises its options more than three months after the
date Participant’s employment terminates.
3.4Special Tax Consequences. Participant acknowledges that, to the extent that
the aggregate Fair Market Value (determined as of the time the Option is
granted) of all shares of Stock with respect to which Incentive Stock Options,
including the Option, are exercisable for the first time by Participant in any
calendar year exceeds $100,000, the Option and such other options shall be
Non-Qualified Stock Options to the extent necessary to comply with the
limitations imposed by Section 422(d) of the Code. Participant further
acknowledges that the rule set forth in the preceding sentence shall be applied
by taking the Option and other “incentive stock options” into account in the
order in which they were granted, as determined under Section 422(d) of the Code
and the Treasury Regulations thereunder.
ARTICLE IV


EXERCISE OF OPTION


4.1Person Eligible to Exercise. Except as provided in Section 5.1, during the
lifetime of the Participant, only Participant may exercise the Option or any
portion thereof, unless it has been disposed of pursuant to a DRO. After the
death of Participant, any exercisable portion of the Option may, prior to the
time when the Option becomes unexercisable under Section 3.3, be exercised by
Participant’s personal representative or by any person empowered to do so under
the deceased Participant’s will or under the then applicable laws of descent and
distribution.
4.2Partial Exercise. Any exercisable portion of the Option or the entire Option,
if then wholly exercisable, may be exercised in whole or in part at any time
prior to the time when the Option or portion thereof becomes unexercisable under
Section 3.3.
4.3Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third party
administrator or other person or entity designated by the Company) of all of the
following prior to the time when the Option or such portion thereof becomes
unexercisable under Section 3.3:
(a)An Exercise Notice in writing signed by Participant or any other person then
entitled to exercise the Option or portion thereof, stating that the Option or
portion thereof is thereby exercised, such notice complying with all applicable
rules established by the Administrator. Such notice shall be substantially in
the form attached as Exhibit B to the Grant Notice (or such other form as is
prescribed by the Administrator);
(b)The receipt by the Company of full payment for the shares of Stock with
respect to which the Option or portion thereof is exercised, including payment
of any applicable withholding tax, which may be in one or more of the forms of
consideration permitted under Section 4.4;
        A-3
| NSD\136854.1||

--------------------------------------------------------------------------------



(c)Any other written representations as may be required in the Administrator’s
reasonable discretion to evidence compliance with the Securities Act or any
other applicable law, rule, or regulation; and
(d)In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than Participant, appropriate proof
of the right of such person or persons to exercise the Option.
Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.
4.4Method of Payment. Payment of the exercise price and any applicable
withholding tax shall be by any of the following, or a combination thereof, at
the election of Participant, subject to Section 10.1 of the Plan:
(a)Cash;
(b)Check;
(c)Delivery of a notice that the Participant has placed a market sell order with
a broker with respect to shares of Stock then issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the aggregate
exercise price; provided, that payment of such proceeds is then made to the
Company upon settlement of such sale;
(d)With the consent of the Administrator, by delivery of a full recourse
promissory note on such terms and conditions as may be approved by the
Administrator;
(e)With the consent of the Administrator, surrender of other shares of Stock
which (A) in the case of shares of Stock acquired from the Company, have been
owned by the Participant for more than six (6) months on the date of surrender
(or such longer or shorter period as may be determined by the Administrator),
and (B) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the shares of Stock with respect to which the Option or
portion thereof is being exercised;
(f)With the consent of the Administrator, surrendered shares of Stock issuable
upon the exercise of the Option having a Fair Market Value on the date of
exercise equal to the aggregate exercise price of the shares of Stock with
respect to which the Option or portion thereof is being exercised; or
(g)With the consent of the Administrator, property of any kind which constitutes
good and valuable consideration.
(h)Notwithstanding any other provision of the Plan or this Agreement, if
Participant is a Director or “executive officer” of the Company within the
meaning of Section 13(k) of the Exchange Act, he or she shall not be permitted
to make payment pursuant to this
        A-4
| NSD\136854.1||

--------------------------------------------------------------------------------



Section 4.4, or continue any extension of credit with respect to such payment
with a loan from the Company or a loan arranged by the Company, in violation of
Section 13(k) of the Exchange Act.


4.5Conditions to Issuance of Stock Certificates. The shares of Stock deliverable
upon the exercise of the Option, or any portion thereof, may be either
previously authorized but unissued shares of Stock or issued shares of Stock
which have then been reacquired by the Company. Such shares of Stock shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any shares of Stock purchased upon the exercise of the Option or portion
thereof prior to fulfillment of all of the following conditions:
(a)The admission of such shares of Stock to listing on all stock exchanges on
which such Stock is then listed;
(b)The completion of any registration or other qualification of such shares of
Stock under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Administrator shall, in its discretion, deem necessary or advisable;
(c)The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its discretion, determine
to be necessary or advisable;
(d)The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may from time to time establish for reasons of
administrative convenience; and
(e)The receipt by the Company of full payment for such shares of Stock,
including payment of any applicable withholding tax, which may be in one or more
of the forms of consideration permitted under Section 4.4.
4.6Rights as Stockholder. The holder of the Option shall not be, nor have any of
the rights or privileges of, a stockholder of the Company in respect of any
shares of Stock purchasable upon the exercise of any part of the Option unless
and until such shares of Stock shall have been issued by the Company to such
holder (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company) and, once issued, such shares
of Stock shall be freely tradeable and non-forfeitable. No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the shares of Stock are issued, except as provided in Article 11 of the
Plan.
ARTICLE V
OTHER PROVISIONS
5.1Option Generally Not Transferable.
        A-5
| NSD\136854.1||

--------------------------------------------------------------------------------



(a)Subject to Section 5.1(c), the Option may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution or, subject to the consent of the Administrator, pursuant to a DRO,
unless and until the shares of Stock underlying the Option have been issued, and
all restrictions applicable to such shares of Stock have lapsed. Neither the
Option nor any interest or right therein shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
(b)Unless transferred to a Permitted Transferee in accordance with Section
5.1(c), during the lifetime of Participant, only Participant may exercise the
Option or any portion thereof, unless it has been disposed of pursuant to a DRO.
After the death of Participant, any exercisable portion of the Option may, prior
to the time when the Option becomes unexercisable under Section 3.3, be
exercised by Participant’s personal representative or by any person empowered to
do so under the deceased Participant’s will or under the then applicable laws of
descent and distribution.
(c)Notwithstanding any other provision in this Agreement, with the consent of
the Administrator and to the extent the Option is designated as a Non-Qualified
Stock Option, the Option may be transferred to, exercised by and paid to one or
more Permitted Transferees, subject to the terms and conditions set forth in
Section 10.3 of the Plan. Subject to such conditions and procedures as the
Administrator may require, a Permitted Transferee may exercise the Option or any
portion thereof during the Participant’s lifetime.
5.2Adjustments. The Participant acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
Article 11 of the Plan.
5.3Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to Participant shall be
addressed to Participant at the address given beneath Participant’s signature on
the Grant Notice. By a notice given pursuant to this Section 5.3, either party
may hereafter designate a different address for notices to be given to that
party. Any notice which is required to be given to Participant shall, if
Participant is then deceased, be given to the person entitled to exercise his or
her Option pursuant to Section 4.1 by written notice under this Section 5.3. Any
notice shall be deemed duly given when sent via email or when sent by certified
mail (return receipt requested) and deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.
5.4Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.
        A-6
| NSD\136854.1||

--------------------------------------------------------------------------------



5.5Governing Law; Severability. The laws of the State of California shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.
5.6Conformity to Securities Laws. Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan, the
Grant Notice and this Agreement shall be deemed amended to the extent necessary
to conform to such laws, rules and regulations.
5.7Entire Agreement; Amendments. The Plan and this Agreement (including all
Exhibits hereto) constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof. This Agreement may not be
modified, amended or terminated except by an instrument in writing, signed by
Participant or such other person as may be permitted to exercise the Option
pursuant to Section 4.1 and by a duly authorized representative of the Company.
5.8Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 5.1, this Agreement shall
be binding upon Participant and his or her heirs, executors, administrators,
successors and assigns.
5.9Notification of Disposition. If this Option is designated as an Incentive
Stock Option, Participant shall give prompt notice to the Company of any
disposition or other transfer of any shares of Stock acquired under this
Agreement if such disposition or transfer is made (a) within two years from the
Grant Date with respect to such shares of Stock or (b) within one year after the
transfer of such shares of Stock to the Participant. Such notice shall specify
the date of such disposition or other transfer and the amount realized, in cash,
other property, assumption of indebtedness or other consideration, by
Participant in such disposition or other transfer.
5.10Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
        A-7
| NSD\136854.1||

--------------------------------------------------------------------------------



5.11Not a Contract of Employment. Nothing in this Agreement, the Grant Notice,
or the Plan shall confer upon the Participant any right to continue to serve as
an employee or other service provider of the Company or any Parent or
Subsidiary.

        A-8
| NSD\136854.1||

--------------------------------------------------------------------------------



EXHIBIT B


TO STOCK OPTION GRANT NOTICE


FORM OF EXERCISE NOTICE


        Effective as of today,                              ,                   
the undersigned (“Participant”) hereby elects to exercise Participant’s option
to purchase                               shares of the Stock (the “Shares”) of
Zogenix, Inc. (the “Company”) under and pursuant to the Zogenix, Inc. 2010
Equity Incentive Award Plan (the “Plan”) and the Stock Option Grant Notice and
Stock Option Agreement dated                              , ____ (the “Option
Agreement”). Capitalized terms used herein without definition shall have the
meanings given in the Option Agreement.

Grant Date:___________________________Number of Shares of Stock as to which
Option is Exercised:_____________________________________Exercise Price per
Share of Stock:$____________Total Exercise Price:$____________Certificate to be
issued in name of:_____________________________________Cash Payment delivered
herewith:$______________ (Representing the full Exercise Price for the Shares,
as well as any applicable withholding tax)



Type of Option:   ☐ Incentive Stock Option ☐ Non-Qualified Stock Option


        1. Representations of Participant. Participant acknowledges that
Participant has received, read and understood the Plan and the Option Agreement.
Participant agrees to abide by and be bound by their terms and conditions
2. Rights as Stockholder. Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to Shares subject to the Option,
notwithstanding the exercise of the Option. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Article 11 of the Plan. The Shares
shall be freely tradeable and non-forfeitable.
3. Tax Consultation. Participant understands that Participant may suffer adverse
tax consequences as a result of Participant’s purchase or disposition of the
Shares. Participant represents that Participant has consulted with any tax
consultants Participant deems advisable in connection with the purchase or
disposition of the Shares and that Participant is not relying on the Company for
any tax advice.
        4. Successors and Assigns. This Agreement shall inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer herein set forth, this Agreement shall be binding upon Participant and
his or her heirs, executors, administrators, successors and assigns. 
B-1
| NSD\136854.1||

--------------------------------------------------------------------------------



5. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Participant or by the Company forthwith to the
Administrator, which shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Administrator shall be final and binding on
the Company and on Participant.
        6. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, excluding that
body of law pertaining to conflicts of law. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.
        7. Notices. Any notice required or permitted hereunder shall be given in
accordance with the provisions set forth in Section 5.3 of the Option Agreement.
        8. Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.
9. Entire Agreement. The Plan and Option Agreement are incorporated herein by
reference. This Agreement, the Plan and the Option Agreement constitute the
entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof.


ACCEPTED BY:


ZOGENIX, INC.
SUBMITTED BY:


PARTICIPANT




By:       
By:       
Print Name:      
Print Name:      
Title:       




Address:


                                                                                                                                                                   











B-2
| NSD\136854.1||